Citation Nr: 1329405	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-00 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2009 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The record reflects that the appellant previously filed a 
claim for service connection which was denied by the RO on 
the basis of no qualifying service.  Thereafter, the FVEC 
Fund and entitlement to compensation thereunder was 
established on February 17, 2009.  American Recovery  and 
Reinvestment Act of 2009, Pub. L. No. 111-5, § 1002, 123 
Stat. 115.  The particular benefit the appellant currently 
seeks is solely entitlement to a one-time payment from the 
FVEC Fund.  Accordingly, the current claim is an original 
claim. 

The Board notes that, in addition to the paper claims file, 
there is a Virtual VA paperless claims file.  A review of 
the sole document in such file reveals that it is 
duplicative of the evidence in the paper claims file.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas in the service of the Armed Forces of the United 
States.


CONCLUSION OF LAW

The appellant does not have recognized active military 
service for the purpose of obtaining the one-time payment 
from the Filipino Veterans Equity Compensation Fund.  38 
U.S.C.A. § 501(a) (West 2002); American Recovery and 
Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009); 38 C.F.R. § 3.203 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the American Recovery and Reinvestment Act of 2009, a 
new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund." American Recovery and Reinvestment Act 
of 2009 § 1002, Public Law No. 111-5 (enacted February 17, 
2009).  Payments for eligible persons will be either in the 
amount of $9,000 for non-United States citizens, or $15,000 
for United States citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the 
United States by reason of [such] service . . . ."  However, 
nothing in this act "prohibit[s] a person from receiving any 
benefit (including health care, survivor, or burial 
benefits) which the person would have been eligible to 
receive based on laws in effect as of the day before the 
date of the enactment of this Act."

Section 1002 is entitled "Payments to Eligible Persons Who 
Served in the United States Armed Forces in the Far East 
During World War II".  Section 1002(c)(1) provides that the 
Secretary may make a payment from the compensation fund to 
an eligible person who, during the one-year period beginning 
on the date of enactment of the Act, submits to the 
Secretary a claim for benefits under this section.  The 
application for the claim shall contain such information and 
evidence as the Secretary may require.  Section 1002(c)(2) 
provides that, if an eligible person who has filed a claim 
for benefits under this section dies before payment is made 
under this section, the payment under this section shall be 
made instead to the surviving spouse, if any, of the 
eligible person.

Section 1002 (d) provides that an eligible person is any 
person who - (1) served - (A) before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of 
the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 
1945 (59 Stat. 538 ); and (2) was discharged or released 
from service described in paragraph (1) under conditions 
other than dishonorable.

In this case, the appellant had previously provided 
information concerning his service, which has been forwarded 
to the service department for verification.  This 
information includes a certificate of discharge from the 
Philippine Army dated in May 1946, a June 1952 verification 
slip from the Philippine Veterans Board, a July 1965 
certification from the Philippine Veterans Administration, 
an August 1965 letter from the Philippine Veterans 
Administration, a copy of an AGNR2 dated in August 1970, and 
a January 1990 certification from the Philippine Veterans 
Affairs Office.  The appellant also submitted an August 2005 
affidavit in support of a claim for benefits.  

Based on the information submitted by the appellant, the RO 
in January 1989 requested verification of his claimed 
service.  In October 1989, the NPRC reported that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  In January 
2005, a similar report was received from the service 
department.  The RO had requested verification of service, 
including with "M Co 3rd Bn 23rd Inf Regt."  In August 2010, a 
similar report was received from the service department.  
The RO had requested verification of service, including 
guerrilla service with "'L' Co 3rd Bn 66th Inf USAFIP NL."  In 
February 2012, a similar report was received from the 
service department.  The RO had again requested verification 
of service, including guerilla service with "121st Inf USA 
FIP NL/3rd Bn 23rd Inf Regt PA USAFIP NL/M Co 3rd Bn 23rd Inf 
PA/M 121st Inf USAFFE/L Co 3rd Bn 66th Inf PA USAFIP NL/66TH 
Inf PA USAFIP PA.  In May 2012 the service department 
reiterated that no change was warranted in the prior 
negative determination.  The RO had asked that the service 
department re-verify service, to include guerrilla service 
with "'M' Co. 3rd Bn 23rd Inf Regt, 2nd Inf Div/'L' Co, 121st 
Inf/66th Inf/6th Army/121st Inf, 1st Bn, 2nd Bn, 3rd Bn."

Upon review of the evidentiary record, the Board notes that 
the appellant has not submitted a DD Form 214, a 
Certification of Release or Discharge from Active Duty, or 
an original Certificate of Discharge in accordance with 38 
C.F.R. 
§ 3.203(a)(1).  Instead, documents provided show that the 
appellant had military service during the period from 
February 1943 to May 1946 and is a veteran of the Philippine 
government forces.  Despite the notation that the appellant 
was a "guerrilla" in the July 1965 notification from the 
Philippine Veterans Administration letter, there is no 
indication that he had recognized guerrilla service for VA 
purposes.  Indeed, all of the documents submitted by the 
appellant fail to satisfy the requirements of 38 C.F.R. § 
3.203 as acceptable proof of service, as they are not 
official documents of the appropriate United States service 
department, but rather documents from the Philippine 
government.  As such, the documents may not be accepted as 
verification of service for the purpose of determining 
eligibility for VA benefits, including the one-time payment 
from the Filipino Veterans Equity Compensation Fund.

The NPRC has certified that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  This verification is binding on VA such that 
VA has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet App. 530, 532   (1992). 

The proper course for the appellant, if he believes there is 
a reason to dispute the report of the service department or 
the content of military records, is to pursue such 
disagreement with the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by 
the Philippine Government, although sufficient for 
entitlement to benefits from that government, is not 
sufficient for benefits administered by VA.  The Department 
of Veterans Affairs is bound to follow the certifications by 
the service departments with jurisdiction over United States 
military records.

Based upon the record in this case, the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  He may not, therefore, be 
considered an eligible person for the purpose of 
establishing entitlement to the one-time payment from the 
Filipino Veterans Equity Compensation Fund. 

Because the disposition of this claim is based on the law, 
and not on the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Moreover, because the law, 
rather than the facts of the case, is controlling, the 
provisions of 38 U.S.C.A. § 5107(b)  are not for 
application. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.326(a) (2012). 

The question currently before the Board is whether the 
appellant has qualifying service to establish eligibility 
for a one-time payment from the Filipino Veterans Equity 
Compensation Fund.  The record shows that the NPRC reported 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces.  Because qualifying service and how it may be 
established are governed by law and regulations and the 
service department's certification is binding, the Board's 
review is limited to interpreting the pertinent law and 
regulations.  Where, as here, the interpretation of the law 
is dispositive of the appeal, neither the duty to notify nor 
the duty to assist provisions of the VCAA apply.  Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 
14 Vet. App. 227, 231-32   (2000); see also VAOPGCPREC 5-
2004 (June 23, 2004).

Nonetheless, the Board notes that the RO advised the 
appellant of what the evidence must show to establish 
entitlement to the Filipino Veterans Equity Compensation 
Pension Benefits in a January 2012 notice letter.  Also, the 
RO provided the appellant with a copy of the its decision, 
as well as October 2010 Statement of the Case (SOC), and the 
February 2013 Supplemental SOC (SSOC), which included a 
discussion of the facts of the claim, the laws and 
regulations pertaining to eligibility for benefits under the 
Filipino Veterans Equity Compensation Fund and verification 
of military service, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision. 

The appellant has also had a meaningful opportunity to 
participate in the processing of his claim.  In addition to 
the information he provided when he filed his claim in March 
2009, he has submitted copies of documents reflecting his 
service and veteran status with the Philippine government. 

In light of the foregoing, the Board concludes that no 
further notification or development of evidence is required. 
No useful purpose would be served in remanding this matter 
for yet more development. 

It is noted that after the February 2013 supplemental 
statement of the case issued, the Veteran submitted a 
statement and copies of documents issued by the Philippine 
Veterans Administration dated in July 1965, a Philippines 
Veterans Board verification slip dated in June 1952, an 
Armed Forces of the Phillipines certification dated in 
August 1970 and a Phillipines Veterans Affairs Office 
certification dated in January 1990, all of which were 
already of record.  Accordingly, neither additional 
verification of service nor a supplemental statement of the 
case is required.  


ORDER

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


